NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


GREG MAKI a/k/a GREGORY EUGENE             )
MAKI and ELIZABETH MAKI a/k/a              )
ELIZABETH ANN MAKI,                        )
                                           )
             Appellants,                   )
                                           )
v.                                         )      Case No. 2D17-925
                                           )
MULTIBANK 2009-1 RES-ADC                   )
VENTURE, LLC,                              )
                                           )
             Appellee.                     )
                                           )

Opinion filed November 30, 2018.

Appeal from the Circuit Court for Lee
County; Elizabeth V. Krier, Judge.

Gregory Maki and Elizabeth Maki, pro se.

Stephen P. Drobny, Ronald D.P.
Bruckmann, and Zachary D. Ludens of
Jones Walker LLP, Miami, for Appellee.



PER CURIAM.

             Affirmed.



CASANUEVA, SALARIO, and ATKINSON, JJ., Concur.